     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 1 of 11


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       VERONICA FAUBION, et al.,          No.   2:20-cv-01463-JAM-CKD
12                   Plaintiffs,
13           v.                             ORDER GRANTING DEFENDANTS’
                                            MOTION TO DISMISS
14       FCI LENDER SERVICES, INC. et
         al.,
15
                     Defendants.
16

17            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1

18           In February 2017, Veronica Faubion and her husband, Brandon

19   Hintz, (“Plaintiffs”) entered into a lease-option-to-purchase

20   real estate agreement for the Property at issue in this case.

21   First Am. Compl. (“FAC”) ¶ 30, ECF No. 15.         In November 2018, the

22   seller requested Plaintiffs let the lease-option agreement expire

23   and agreed to grant them a three-year extension so they could

24   finish upgrades and secure financing.        Id. ¶ 31.    Shortly

25   thereafter, the seller rescinded the offer to extend the

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 26, 2021.
                                      1
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 2 of 11


1    contract.    Id. ¶ 32.    Prior to the expiration of the option-to-

2    purchase, Plaintiffs exercised the 90-day extension clause.                Id.

3    ¶ 33.

4          Plaintiffs then contacted a real estate agent and mortgage

5    loan originator who suggested Plaintiffs seek a mortgage loan

6    from Defendant, PS Funding, Inc. (“PS Funding”).          Id. ¶ 36.

7    Plaintiffs allege PS Funding took advantage of their pressing

8    need to obtain financing in order to make several changes to the

9    loan agreement.     Id. ¶ 36.    Specifically, PS Funding increased

10   the interest rate and the loan points from two to four.              Id.

11   Around, March 27, 2019, Plaintiffs were scheduled to close and

12   record.    Id.   ¶ 37.   However, on the day of the recording, the

13   title representative informed Plaintiffs that a judgment had been

14   recorded with the county clerk on March 20, 2019, related to a

15   business debt.     Id.   In light of the judgement and other issues

16   related to Plaintiff Hintz’s businesses and pending litigation,

17   PS Funding required Hintz be removed from the loan.            Id. ¶ 38.

18   Accordingly, Mrs. Faubion became the sole borrower and the

19   Property was to be vested as her sole and separate property until

20   Plaintiffs could obtain conventional financing.          Id.   Plaintiffs
21   allege PS Funding also required Mrs. Faubion execute documents

22   stating the Property was not to be her principal residence,

23   despite knowing that it was.       Id.    On March 27, 2019, PS Funding

24   made a loan to Mrs. Faubion evidenced by a note and secured by a

25   deed of trust against the Property.        Id. ¶ 41.

26         Around May 30, 2019, a lis pendens was improperly filed on
27   the Property in relation to the judgment.         Id. ¶ 42.    Plaintiffs

28   took immediate action to remove the judgment and lis pendens,
                                           2
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 3 of 11


1    which the Superior Court removed on August 16, 2019.            Id.   PS

2    funding, however, declared Plaintiffs were in default under the

3    terms of the note due to the lis pendens effective June 1, 2019.

4    Id. ¶ 43.    PS Funding then increased the interest rate from 9% to

5    15.5% under the default provision.        Id.   Plaintiffs attempted to

6    pay their regular monthly payment through the online web portal

7    maintained by Defendant FCI Lender Services, Inc. (“FCI”), but

8    their access had been disabled.       Id. ¶ 44.       In June 2019,

9    Plaintiffs called FCI to inquire why their access to the online

10   payment portal had been disabled.         Id. ¶ 45.    FCI and PS Funding

11   refused to accept any further monthly payments and instead

12   demanded the loan be paid in full.        Id.

13         On July 3, 2019, PS Funding sent Plaintiffs a letter

14   indicating they considered Plaintiffs to be in default and

15   intended to accelerate the note and require payment of the full

16   balance owed.     Id. ¶ 46.   On July 17, 2019, Mr. Hintz’s attorneys

17   responded to the letter explaining that the lis pendens was

18   improperly filed and that they would seek removal from the court.

19   Id. ¶ 47.    PS Funding never responded.        Id.   On July 17, 2019, PS

20   Funding reiterated that it considered Plaintiffs to be in
21   default.    Id.   ¶ 48.   Due to the improperly filed lis pendens and

22   declaration of default, Plaintiffs were unable to obtain

23   conventional funding on the Property and were unable to sell.

24   Id. ¶ 49.

25         Once the Superior Court, on August 16, 2019, found the lis

26   pendens had been improperly filed and ordered it be removed from
27   the title, Plaintiffs informed FCI of the order and requested

28   they be allowed to resume payments on the note.           Id. ¶ 50.   FCI
                                           3
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 4 of 11


1    merely responded that Plaintiffs were in default and that it

2    would contact PS Funding regarding how to proceed.              Id.

3    Plaintiffs didn’t receive any further response.           Id.    On October

4    14, 2019, Plaintiffs submitted a request for mortgage assistance.

5    Id. ¶ 51.    On October 28, 2019, FCI informed Plaintiffs that the

6    lender had denied this request because they were in default.                 Id.

7    ¶ 52.   Plaintiffs, however, allege they were not in default

8    because the lis pendens was filed improperly and PS Funding had

9    refused to accept payments.       Id.       Shortly after receiving the

10   October 28 letter, Plaintiffs contacted FCI to inquire why they

11   were denied any loss mitigations options.           Id. ¶ 53.    FCI

12   informed them that there were no loss mitigation options

13   available because the Property was not owner-occupied.                Id.

14   Plaintiffs, however, claim the property had been their primary

15   residence since February 2017.          Id.

16         On November 12, 2019, Mrs. Faubion exercised her right to

17   appeal the denial of the request for mortgage assistance by

18   providing proof that the Property was owner-occupied.             Id.       ¶ 54.

19   That same day, one or both Defendants, caused to be recorded a

20   notice of default and election to sell, setting a sale date for
21   April 22, 2020.     Id. ¶ 55; Def.’s Req. for Jud. Notice (“RJN”),

22   ECF No. 21-3.    The notice of default claimed that the

23   requirements of California Civil Code Section 2923.5 and 2923.55

24   did not apply because the loan was not secured by a first deed of

25   trust as described in Section 2924.15(a).           Id.   Plaintiffs allege

26   this was false, as the Property was owner-occupied which both
27   Defendants knew.     Id.   On November 18, 2019, FCI denied

28   Plaintiffs’ appeal.     Id. ¶ 56.
                                             4
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 5 of 11


1          On April 20, 2020, Mrs. Faubion transferred, via

2    interspousal transfer deed, a community property interest in the

3    Property to Mr. Hintz.      Defs.’ RJN, Ex. 4.     The next day on April

4    21, 2020, a day before the Property was to be sold at

5    foreclosure, Mr. Hintz filed a voluntary chapter 13 petition in

6    the United States Bankruptcy Court for the Eastern District of

7    California.    Id. at Ex. 5.     PS Funding then sought and obtained

8    relief from stay to proceed with the foreclosure sale of the

9    Property by an order entered June 6, 2020.         Id.   This case was

10   dismissed by an order also entered June 6, 2020.           Id.

11         Three days later, on June 9, 2020, Mr. Hintz filed a chapter

12   7 petition in the Bankruptcy Court.        Id. at Ex. 6.    On July 13,

13   2020, after PS Funding moved for relief from the stay in the

14   Second Bankruptcy case, the Bankruptcy Court entered its order

15   denying PS Funding’s motion as moot as the stay expired by its

16   own terms, allowing PS Funding to proceed with foreclosure.              Id.

17   at Ex. 7.    This second Bankruptcy Case remains pending.            Sheri L.

18   Carello is the duly appointed and acting trustee.          Id.

19         On July 21, 2020, Plaintiffs filed the present action

20   against FCI and PS Funding asserting (1) violations of the
21   Homeowners Bill of Rights, California Civil Code § 2924.12;

22   (2) violations of the Real Estate Settlement Procedures Act, 12

23   U.S.C. § 2605(f); (3) Fraud; (4) Breach of Contract; (5) Breach

24   of Good Faith and Fair Dealing; and (6) Unfair Business

25   Practices.    See generally Compl., ECF No. 1.       That same day,

26   Plaintiffs filed an ex parte application for a temporary
27   restraining order, seeking to enjoin the trustee’s sale set for

28   July 22, 2020.     TRO Mot., ECF No. 4.     The Court denied this
                                           5
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 6 of 11


1    motion, finding Plaintiffs did not demonstrate compliance with

2    Local Rule 231(b) and failed to show a likelihood of success on

3    the merits.    Order, ECF No. 13.     With no injunction in place, on

4    August 19, 2020, the Property was sold at a trustee’s sale.              FAC

5    ¶ 59.

6          On October 13, 2020, Plaintiffs filed their First Amended

7    Complaint, amending the claims to reference the August

8    foreclosure and to seek damages instead of injunctive relief.

9    See generally FAC.     Plaintiffs also added a claim for wrongful

10   foreclosure.    FAC ¶¶ 106-115.     Defendants then filed this motion

11   to dismiss, arguing Plaintiffs do not have standing to prosecute

12   the claims as they are now part of the bankruptcy estate.              See

13   Defs.’ Mot. to Dismiss, ECF No. 21.        Plaintiffs opposed this

14   motion, Opp’n, ECF No. 27, to which Defendants replied.              Reply,

15   ECF No. 28.

16

17                                II.   OPINION

18         A.    Requests for Judicial Notice

19         Defendants request the Court take judicial notice of 15

20   Exhibits: (1) an Interspousal Transfer Deed transferring all
21   interest of Hintz in the Property to Faubion, as her sole and

22   separate property, recorded on March 27, 2019 in the Official

23   Records of Placer County; (2) the Notice of Default and Election

24   to Sell under Deed of Trust recorded November 12, 2019 in the

25   Official Records; (3) Notice of Trustee’s Sale recorded on March

26   17, 2020 in the Official Records; (4) an Interspousal Transfer
27   Deed transferring the Property from Faubion to Faubion and Hintz

28   as community property dated April 20, 2020 and recorded on April
                                           6
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 7 of 11


1    22, 2020 in the Official Records; (5) the Bankruptcy Docket of

2    Brandon Hintz filed in the United States Bankruptcy Court for

3    the Eastern District of California; (6) the Bankruptcy Docket of

4    Brandon Hintz’s Second Bankruptcy Case; (7) an Order entered

5    July 13, 2020 in the Second Bankruptcy Case; (8) Brandon Hintz’s

6    summary of assets and liabilities and bankruptcy schedules filed

7    on June 23, 2020 in the Second Bankruptcy Case; (9) Brandon

8    Hintz’s amended summary of assets and liabilities and bankruptcy

9    schedules filed on October 5, 2020 in the Second Bankruptcy

10   Case; (10) Notice to file Proof of Claim Due to Possible

11   Recovery of Assets issued by the Bankruptcy Court on October 8,

12   2020; (11) the Loan Agreement between Veronica Faubion and PS

13   Funding, Inc.; (12) the Note, dated March 22, 2019, executed by

14   Veronica Faubion in favor of PS Funding; (13) the Deed of Trust,

15   Assignment of Rents and Security Agreement, dated March 22,

16   2019, executed by Veronica Faubion, which was duly recorded in

17   the Official Records on March 27, 2019; (14) the Declaration of

18   Non-Owner Occupancy, executed by Veronica Faubion; and (15) the

19   Business Purpose Certificate, executed by Veronica Faubion.

20   Defs.’ RJN.    Plaintiffs do not oppose this request.        The Court
21   finds exhibits number 1-10 and 13 are matters of public record

22   and therefore proper subject of judicial notice.          Exhibits 11,

23   12, 14, and 15 are not matters of public record.          Defendants did

24   not provide any authority indicating they are otherwise proper

25   subjects of judicial notice.       See Defs.’ Mot. at 15.

26         Accordingly, the Court GRANTS IN PART and DENIES IN PART
27   Defendants’ Request for Judicial Notice.         However, the Court may

28   consider exhibits 11, 12, 14, and 15 without converting the
                                           7
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 8 of 11


1    12(b)(6) motion into a motion for summary judgment as their

2    authenticity is not contested and the complaint necessarily

3    relies on them.     Lee, 250 F.3d at 688.

4          B.    Analysis

5          Every action must be prosecuted in the name of the real

6    party in interest.     Fed. R. Civ. P. 17(a).      Because the

7    bankruptcy trustee controls the bankruptcy estate, they are the

8    real party in interest to claims that belong to the estate.

9    Griffin v. Allstate Ins. Co., 920 F. Supp. 127, 130 (C.D. Cal.

10   1996).     All legal or equitable interests of the debtor in

11   property as of the commencement of a bankruptcy case constitute

12   property of the estate.      11 U.S.C. § 541(a)(1).      And all

13   community property belonging to the debtor and his spouse is

14   estate property provided it is (1) under the debtor’s sole,

15   equal or joint management and control, or (2) liable for an

16   allowable claim against the debtor or against the debtor and his

17   spouse.     11 U.S.C. § 541(a)(2).    “The scope of section 541 is

18   broad, and includes causes of action.”        Sierra Switchboard Co.

19   v. Westinghouse Elec. Corp., 789 F.2d 705, 707 (9th Cir. 1986).

20         Defendants argue that Plaintiffs do not have standing to
21   prosecute the claims set forth in the complaint as they

22   constitute property of the bankruptcy estate.         Defs.’ Mot. at

23   15-16.     Plaintiffs, however, argue that because the debtor, Mr.

24   Hintz, was not a party to the loan, he could not bring any of

25   the causes of action asserted and thus they are not part of the

26   bankruptcy estate.     Pls.’ Opp’n at 5, 8.      However, as Defendants
27   point out, the relevant inquiry is not whether the debtor has

28   standing to bring the claim but whether the property, the claims
                                           8
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 9 of 11


1    themselves, constitute the debtor’s separate or community

2    property.    See 11 U.S.C. § 541; Defs.’ Reply at 2.

3          In California, all property acquired during marriage,

4    subject to a few exceptions, is community property.          Cal. Fam.

5    Code § 760.    And spouses, generally, have equal rights to manage

6    community property.     In re Maynard, 264 B.R. 209, 214 (9th Cir.

7    BAP 2001).    Causes of action are a form of property and

8    community property if acquired during marriage.          See In re

9    Marriage of Biddle, 52 Cal.App.4th 396, 399-400 (1997).

10         Here, Plaintiffs’ second claim for violations of the Real

11   Estate Settlement Procedures Act is premised on Defendants’

12   alleged failure to adequately consider and respond to Plaintiffs

13   application for loss mitigation which occurred, at the latest,

14   on November 18, 2019.      See FAC ¶¶ 56, 71-76.     Because this claim

15   arose during marriage and before Hintz initiated bankruptcy on

16   June 9, 2020, it became part of the bankruptcy estate.           See

17   Falcocchia v. Saxon Mortg., Inc., 709 F.Supp.2d 860, 868-69

18   (E.D. Cal. 2010) (finding Plaintiffs’ RESPA claim accrued when

19   Defendants failed to respond to the written request).

20         Similarly, Plaintiffs’ third cause of action for fraud in
21   the inducement, arose when Defendants “forced Plaintiffs to sign

22   documents stating that the Subject Property was not owner-

23   occupied when Defendants knew that the Subject Property was, in

24   fact, owner-occupied.”      FAC ¶ 80.     And Plaintiffs’ fourth, fifth

25   and sixth causes of action for breach of contract, breach of

26   good faith and fair dealing, and violations of California’s
27   Unfair Competition Law, accrued when Defendants improperly

28   declared Plaintiffs were in default.        Id. ¶¶ 89, 94, 100-01.
                                           9
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 10 of 11


1     Because these claims arose during marriage, before Hintz filed

2     for bankruptcy, they are community property that became part of

3     the bankruptcy estate.     See 11 U.S.C. § 541(a)(1)-(2).

4           Plaintiffs argue that even if Hintz had an interest in

5     Faubion’s claims, her first claim under California’s Homeowners

6     Bill of Rights (“HBOR”) did not become part of the estate as the

7     claim accrued after Hintz had filed for bankruptcy, when the

8     foreclosure sale occurred on August 19, 2020.         Pls.’ Opp’n at

9     10.   However, an after-acquired interest becomes property of the

10    estate under § 541(a)(7) if it is “(1) [. . .] created with or

11    by property of the estate; (2) acquired in the estate’s normal

12    course of business; or (3) otherwise traceable to or aris[ing]

13    out of any prepetition interest included in the bankruptcy

14    estate.”    In re Neidorf, 534 B.R. 369, 371-72 (9th Cir. BAP

15    2015).     Causes of action arising from the post-petition

16    foreclosure sale of property within the estate are estate

17    property.    In re Solano, 2:16-bk-26833, 2020 WL 4280662 at *5

18    (9th Cir. BAP July 24, 2020).      Since Plaintiffs’ HBOR and

19    wrongful foreclosure claims arose from the post-petition

20    foreclosure of the Property within the estate, the claims became
21    estate property.     See id.

22          Because all of Plaintiffs’ causes of action are part of the

23    bankruptcy estate Plaintiffs do not have standing to bring these

24    claims.2    Cobb v. Aurora Laon Services, LLC, 408 B.R. 351, 354

25    (E.D. Cal. 2009) (noting that after filing a petition for

26
27    2 Because the Court finds Plaintiffs lack standing, it does not
      reach the parties’ other arguments regarding the sufficiency of
28    Plaintiffs’ claims.
                                       10
     Case 2:20-cv-01463-JAM-CKD Document 30 Filed 03/08/21 Page 11 of 11


1     bankruptcy a debtor may not prosecute a cause of action

2     belonging to the bankruptcy estate because the trustee is the

3     real party in interest with respect to such claims).

4          Accordingly, these claims are DISMISSED WITHOUT PREJUDICE

5     in the event the trustee, the real party in interest, decides to

6     file the claims or abandons the estate’s interest.          See

7     Trustee’s Resp. ¶ 6, ECF No. 26.

8

9                                  III.   ORDER

10         For the reasons set forth above, the Court GRANTS

11    Defendants’ Motion:

12         IT IS SO ORDERED.

13    Dated: March 5, 2021

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           11
